Case 9:20-cv-00178-DLC Document 9-2 Filed 12/29/20 Page 1 of 4

Elizabeth K. Ehret

Attorney at Law

3800 O'Leary St., #104
Missoula, MT 59808

T: (732) 312-7400
elizabeth.k.ehret@gmail.com

Matthew Strugar

(pro hac vice)

Law Office of Matthew Strugar
3435 Wilshire Blvd., Suite 2910
Los Angeles, CA 90010

T: (323) 696-2299
matthew@matthewstrugar.com

Attorneys for Plaintiff

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA

RANDALL MENGES,
Plaintiff,

Vv.

TIM Fox, Attorney General of the
State of Montana; GARY SEDER,
Bureau Chief of the Montana
Crime Information Bureau; and
SARA MALIKIE, Head of the Sexual
and Violent Offenders Program
for the Missoula County Sheriffs
Office, each in their official
capacities,

Defendants.

 

 

Case No. 9:20-cv-178-DLC-KLD

DECLARATION OF
RANDALL MENGES IN
SUPPORT OF PLAINTIFF'S
MOTION FOR A
PRELIMINARY
INJUNCTION
Case 9:20-cv-00178-DLC Document 9-2 Filed 12/29/20 Page 2 of 4

I, Randall Menges, declare as follows:

1. The facts contained in this declaration are personally known
to me and, if called as a witness, I could and would testify completely
thereto under oath.

2. In 1993, I lived at Pratt Ranch in Gem County, Idaho. Pratt
Ranch was a 12-bed youth foster program and working ranch for
troubled young men.

3. I turned 18 in October 1993. I stayed on at Pratt Ranch after
I aged out of the foster program because I enjoyed performing ranch
work and didn’t have many other options.

A. In December 1993, I had consensual sex with two other male
residents of Pratt Ranch. They were both sixteen. They had had sex

with each other prior to getting me involved.

5. Gem County charged me with three counts of Crime Against
Nature.
6. In 1994, I reached a plea agreement with the prosecution

where I would plead guilty to one count of Crime Against Nature and
the prosecutor would request a term of probation.

7. The judge did not accept the prosecutor's recommendation.
Instead, he sentenced me to 15 years imprisonment—a five-year

determinate sentence followed by a ten-year indeterminate sentence.
Case 9:20-cv-00178-DLC Document 9-2 Filed 12/29/20 Page 3 of 4

8. My Crime Against Nature conviction is my only registerable
conviction.

9. After I was released, I moved to Montana in or around 2018.
As a result of my 1994 Crime Against Nature conviction, Montana law
mandated that I register with the Montana Sexual or Violent Offender
Registry.

10. In late March 2020, as the Coronavirus pandemic was in its
initial stages in this country, I left Montana for Washington state, in
part because Washington law does not require me to register for my
Crime Against Nature conviction. I called the the Missoula County
Sheriffs Office to let them know I was leaving the state but was not
able to reach anyone. I assumed the office was closed, like everything
else, on account of the pandemic.

11. Icame to learn that I remained on the Montana Sexual or
Violent Offender Registry.

12. In November 2020, the food delivery platform Postmates
denied my application to deliver food through the platform because he
was listed on the Montana registry.

13. In December 2020, I returned to Boise, Idaho. I was denied
entry to a homeless shelter on a below-freezing night because the
shelter told me that Montana had marked me noncompliant with the
Montana Sexual or Violent Offender Registry, despite me not having

resided in Montana for more than seven months.
Case 9:20-cv-00178-DLC Document 9-2 Filed 12/29/20 Page 4 of 4

14. My inclusion on the Montana Sexual or Violent Offender
Registry has damaged dozens of employment opportunities and
personal relationships.

15. JI want to return to Montana. I want to do ranch and rodeo
work and live near mountains with a lower cost of living. I’d like to
relocate to Montana permanently, but at least to look for employment. I
haven’t because sex offender registration makes employment, and life

generally, so difficult.

In accordance with 28 U.S.C. § 1746 and under penalty of perjury, I

swear that the foregoing is true and correct.

Executed on December 24, 2020 in Boise, ID

(LM

Randall Menges

 
